     Case 3:20-cv-01344-BEN-WVG Document 20 Filed 09/29/20 PageID.460 Page 1 of 27



 1     CODY R. LEJEUNE (CSB NO. 249242)
 2     cody@lejeunelawfirm.com
       LEJEUNE LAW, P.C.
 3     2801 Camino Del Rio South, Suite 200A
 4     San Diego, CA 92108
       Telephone: (985) 713-4964
 5
 6
       Attorneys for Plaintiff,
 7     VEDANTI LICENSING LIMITED, LLC
 8
 9
10                         UNITED STATES DISTRICT COURT
11                       SOUTHERN DISTRICT OF CALIFORNIA
12
13     VEDANTI LICENSING LIMITED, LLC,            Case No.: 3:20-cv-01344-BEN-WVG
14     a California company,
                                                  FIRST AMENDED COMPLAINT
15                                                FOR PATENT INFRINGEMENT
                                     Plaintiff,
16
       v.
17
       GOOGLE LLC, a California company,
18     (Formerly GOOGLE, INC.) owned by           DEMAND FOR JURY TRIAL
19     holding company Alphabet, Inc. and
       DOES 1-10, inclusive,
20
21                                 Defendant.
22
23
24
25
26
27
28
     Case 3:20-cv-01344-BEN-WVG Document 20 Filed 09/29/20 PageID.461 Page 2 of 27



 1          Plaintiff Vedanti Licensing Limited, LLC (“VLL”) files this First Amended

 2 Complaint for patent infringement against Defendant Google, LLC (“Google” or
 3 “Defendant”) and alleges as follows:
 4
 5                                NATURE OF THE ACTION

 6          1.    In the early 2000s, Apple, along with its iOS software and iPhone-leading

 7 hardware line, was firmly atop the internet video streaming world.
 8      2.      At the time, Defendant Google’s video streaming technology left it struggling

 9 to compete with the likes of Apple. Google’s video streaming technology during this time
10 resulted in buffering and customers waiting and waiting for videos to load. As a result,
11 Google made a series of deceitful moves in an attempt to stay in the video streaming race
12 with Apple – all of which violated numerous state and federal laws and can be summarized
13 in one word: theft.
14       3.     First, in addition to the acquisition of YouTube in 2006, Google preyed on

15 On2 Technologies (“On2”), whose VP8 and VP9 video streaming technology was touted
16 to compete with and outperform the mainstream H.264 video streaming technology. After
17 several failed attempts by Google to acquire On2, a February 2010 merger was challenged
18 by On2 shareholders, who brought multiple lawsuits against Google, On2, and their
19 directors and officers for trying to force a sale, that gave On2 shareholders pennies on the
20 dollar, lacked independence and was replete with self-interest. The parties were working
21 on a proposed settlement agreement in what had become a consolidated class action, but
22 the proposed settlement was unanimously rejected in a May 5, 2016 decision by the New
23 York Court of Appeals. To this day, Google has not remedied the gross deficiencies of the
24 On2 failed merger attempt, with On2’s valuable assets resulting in a financial windfall for
25 Google and its officers and directors instead of the On2 shareholders. The failed merger
26 attempt is consequently is in jeopardy of being unwound and enjoined.
27
28                                                 1
                             FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT
     Case 3:20-cv-01344-BEN-WVG Document 20 Filed 09/29/20 PageID.462 Page 3 of 27



 1          4.    Second, Google has admitted that, from the 2006 to 2010 timeframe, it

 2 developed its Android operating system without a license to Oracle’s and Sun
 3 Microsystems’ copywritten Java language’s application programming interfaces (“APIs”).
 4 After it failed to come to terms regarding a license for Java, Google forged ahead and built
 5 its Android Operating System (“OS”) by reproducing numerous key lines of the Java API
 6 source code into its Android source code.
 7       5.     Third, Google stole Plaintiff’s technology contained in U.S. Patent No.

 8 7,974,339 (“the ‘339 Patent”). In March 2010, a month after the failed On2 merger attempt,
 9 Google held in-depth discussions with Plaintiff VLL regarding Plaintiff’s video
10 compression technology, which made videos load up to 33x faster than the then-current
11 speeds. Google expressed its desire to acquire or take a license to Plaintiff’s technology,
12 and the parties signed a non-disclosure agreement. The parties then held extensive meetings
13 over the course of several months.
14          6.    With promises of being acquired or having Google take a license to its

15 technology, Plaintiff opened its vault by sharing its prized video transmission technology
16 with Google, including its copyrightable source code (the “Vedanti Source Code”) and the
17 pending application that would lead to the ‘339 Patent.
18       7.     Instead of taking a license to the ‘339 Patent or acquiring the technology of

19 the ‘339 Patent, however, Google instead opted to simply steal Plaintiff’s technology
20 contained in the Vedanti Source Code and the ‘339 Patent by incorporating it into its
21 products and patent applications.
22       8.     Consistent with its actions regarding the Java source code, Google took the

23 Vedanti Source Code and inserted it directly into its own VP8 source code. When Plaintiff
24 met with Google in March 2010, Google’s VP8 encoder source code contained
25 approximately 621 lines of source code. By December 2010, after Plaintiff shared its source
26 code with Google under a protective order, Google had inserted over 200 lines of the
27 Vedanti Source Code into its VP8 encoder source code.
28                                                 2
                             FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT
     Case 3:20-cv-01344-BEN-WVG Document 20 Filed 09/29/20 PageID.463 Page 4 of 27



 1          9.     Since March 2010, Defendant has incorporated the ‘339 Patent technology

 2 and the Vedanti Source Code into products made, used, sold, offered for sale, or imported,
 3 including, but not limited to, VP8, VP9, VPX, WebM, YouTube, Google Adsense, Google
 4 Play, Google TV, Chromebook, Google Drive, Google Chromecast, Google Play-per-
 5 view, Google Glasses, Google +, Google’s Simplify, Google Maps and Google Earth.
 6          10.   Defendant’s infringement of the ‘339 Patent and the Vedanti Source Code is

 7 evident in virtually every website and product offered by Google and its subsidiaries.
 8       11.     Tellingly, Google has recently removed the words “Don’t be Evil” from its

 9 well-publicized Code of Conduct, as it has, whether via forceful acquisitions for pennies
10 on the dollar or the theft of patented or copyrightable technology, in fact established a
11 pattern of conduct which is the exact opposite. Google has repeatedly willfully infringed
12 the intellectual property and utilized the proprietary information of others without offering
13 to compensate the owners.
14       12.   This case is yet another of the many occasions on which Google has illegally

15 taken, rather than developed for itself or paid for, profitable technology that is core to the
16 functioning of its many businesses and products.
17          13.   Based on the allegations contained herein, Plaintiff brings this specific case

18 against Defendant for their willful infringement of the ‘339 Patent and the Vedanti Source
19 Code.
20
21                                             PARTIES

22          14.   Plaintiff VLL is a California LLC having its principal place of business at

23 Torrey Reserve North Ct., 11622 El Camino Real, Suite 100, San Diego, California 92130.
24       15.   Google is a limited liability company organized under the laws of the State

25 of Delaware and has a principal place of business at 1600 Amphitheatre Parkway,
26 Mountain View, California 94043. Google is currently a subsidiary of Alphabet, Inc. and
27 may be served through its registered agent for service of process at CSC – Lawyers
28                                                  3
                              FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT
     Case 3:20-cv-01344-BEN-WVG Document 20 Filed 09/29/20 PageID.464 Page 5 of 27



 1 Incorporating Service, 2710 Gateway Oaks Drive, Suite 150N, Sacramento, California,
 2 95833. In addition, Google has an office located at 6420 Sequence Dr., San Diego,
 3 California, 92121.
 4
 5                               JURISDICTION AND VENUE

 6          16.   This Court has original and exclusive subject matter jurisdiction over this

 7 action under 28 U.S.C. §§1331 and 1338(a) because Plaintiff’s claim of patent
 8 infringement, arises under the laws of the United States, including 35 U.S.C. §271.
 9          17.   This Court has personal jurisdiction over Defendant because Defendant

10 Google resides in this District, and Defendant has a continuous, systematic and substantial
11 presence in this District, because they regularly conduct business and/or solicit business
12 within this District, because they have committed and continue to commit patent
13 infringement in this District, including without limitation by selling, offering for sale,
14 and/or using Accused Instrumentalities (as defined below) in this District and by
15 purposefully directing activities at residents of this District, by Defendant placing Accused
16 Instrumentalities (as defined below) into the stream of commerce with the knowledge that
17 they would be sold and used in California and this District, all of which acts form a
18 substantial part of the events giving rise to Plaintiff’s claims.
19       18.     This Court has personal jurisdiction over Google, as Google has conducted

20 and does conduct business within the State of California and within this judicial district.
21       19.   Google, directly or through intermediaries, makes, distributes, offers for sale

22 or license, sells or licenses, and advertises its products and services in the United States,
23 the state of California, and the Southern District of California.
24
25
26
27
28                                                  4
                              FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT
     Case 3:20-cv-01344-BEN-WVG Document 20 Filed 09/29/20 PageID.465 Page 6 of 27



 1          20.   Venue is proper in this District under 28 U.S.C. §§ 1391 and 1400 because

 2 Defendant Google is registered as a limited liability company in California, does business,
 3 has infringed, and continues to infringe the ‘339 Patent and the Vedanti Source Code within
 4 this District, and this action arises from transactions of that business and that infringement.
 5 In addition, venue is proper because Plaintiff suffered harm in this District. Further, Google
 6 has a 60,000 square foot office in this district located at 6420 Sequence Dr., San Diego,
 7 California, 92121.
 8          21.   Defendant makes, imports, uses, sells, and/or offers for sale the Accused

 9 Instrumentalities (as defined below) within the United States, including this District, that
10 infringe one or more claims of United States Patent No. 7,974,339 entitled “Optimized
11 Data Transmission System and Method” and the Vedanti Source Code. The ‘339 Patent
12 was duly and legally issued by the United States Patent and Trademark Office on July 5,
13 2011. A true and correct copy of the ‘339 Patent is attached hereto as Exhibit A.
14       22.   VLL is the owner by assignment of all rights, title, and interests in the ‘339

15 Patent and the Vedanti Source Code and is entitled to sue for past and future infringement
16 thereof.
17
18                                 FACTUAL BACKGROUND

19                                   History of the ‘339 Patent

20          23.   In 2001, Constance Nash, one of the two named inventors of the ‘339 Patent,

21 founded Vedanti Systems Ltd. (“VSL”) with the goal of offering to the public an Internet
22 subscription service to deliver digitized video of musical concerts via the Internet.
23          24.   After reviewing and testing numerous video compression and decompression

24 technologies for use with the subscription services, Ms. Nash concluded that none of the
25 then-existing video compression technologies could provide the level of video quality
26 necessary to launch the project.
27
28                                                  5
                              FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT
     Case 3:20-cv-01344-BEN-WVG Document 20 Filed 09/29/20 PageID.466 Page 7 of 27



 1          25.   The then-existing video standards resulted in jittery, low-quality video and

 2 sound for large-sized video files.
 3       26.     The available technologies relied solely on compression, i.e., the encoding of

 4 digital information by reducing the number of bits in the representation, either by
 5 identifying and eliminating statistical redundancy (“lossless” compression) or by
 6 identifying and deleting unnecessary bits (“lossy” compression).
 7        27.    Ms. Nash hired Alex Krichevsky to work for VSL and together they

 8 developed the technology, specifically a video codec (the “VSL Codec”), and the
 9 inventions described in the ‘339 Patent.
10          28.   The VSL Codec implemented a proprietary and unique system of optimizing

11 data transmission using methods for key frame partitioning, slicing and analyzing pixel
12 variation of video content to significantly reduce the volume of digital video files, while
13 minimizing any resulting loss of video quality.
14      29.    Ms. Nash and Mr. Krichevsky filed United States and numerous other

15 international patent applications which covered some of the methods and systems utilized
16 in the VSL Codec.
17          30.   Germane to this lawsuit, on January 16, 2002, Ms. Nash and Mr. Krichevsky

18 filed the United States patent application which resulted in the issuance of the ‘339 Patent.
19        31.    In 2014, the ‘339 Patent was asserted against Google, YouTube and On2 in

20 the Northern District of California, Case No. 5:14-cv-04412. In November 2015, that case
21 was dismissed for lack of standing because the court ruled that the plaintiff lacked standing
22 to bring the lawsuit. See Id., at Dkt. No. 139 (“Order”). The factual background of that
23 litigation, along with the court’s position regarding standing, is set forth in detail in the
24 Order.
25       32.      In September 2016, VSL and 100% of the rights, title and interest in the ‘339

26 Patent to was sold to Plaintiff VLL, the ‘339 Patent’s current owner. VLL brings the current
27 patent infringement lawsuit against Defendant.
28                                                  6
                              FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT
     Case 3:20-cv-01344-BEN-WVG Document 20 Filed 09/29/20 PageID.467 Page 8 of 27



 1
 2                                 The ‘339 Patent at the PTAB

 3          33.   Defendant Google has filed two (2) separate Inter Partes Review (“IPR”)

 4 petitions in the USPTO before the Patent Trial and Appeal Board (“PTAB”) against the
 5 ‘339 Patent.
 6          34.   Google filed the IPRs, Case IPR2016-00212 and Case IPR2016-00215, in

 7 2016. After consolidating the two IPRs, the PTAB determined on May 17, 2017 that claims
 8 1, 6, 7, 9, 10, 12, and 13 of the ‘339 Patent were unpatentable under 35 U.S.C. 103 over
 9 the combination of the Spriggs and Golin references.
10       35.    However, the remaining claims of the ‘339 Patent – claims 2, 3, 4, 5, 8, and

11 11 – are still valid and enforceable today. Further, Google is estopped from instituting an
12 additional IPR to challenge the remaining, valid claims of the ‘339 Patent that it is willfully
13 infringing in all of its products that stream content.
14
15                           Google’s History of Streaming Problems

16          36.   In the mid to late 2000s, video compression and streaming technology was

17 an integral part of any major technology company.
18        37.    During this time, Apple became the leader in video delivery through its best-

19 in-class computers, iPods (media players), iPads (tablets) and iPhones (mobile devices).
20        38.   Defendant Google was far behind Apple, and its two major platforms,

21 YouTube video service and Android Mobile smart devices, streamed video at a much
22 slower rate than Apple’s iOS operating system and hardware such as the iPhone.
23          39.   Google’s products, including but not limited to the YouTube.com website,

24 the Chrome web browser, and the Android mobile device operating system, began
25 supporting a video compression standard (a “codec”) known as H.264.
26
27
28                                                  7
                              FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT
     Case 3:20-cv-01344-BEN-WVG Document 20 Filed 09/29/20 PageID.468 Page 9 of 27



 1          40.   The first version of the H.264 codec was completed in 2003 by a

 2 standardization committee called the Joint Video Team, which was formed by the Video
 3 Coding Experts Group and the Moving Pictures Experts Group.
 4          41.   Since that time, H.264 has developed into a widely used codec with

 5 substantial penetration in the optical disc, broadcast, and streaming video markets.
 6       42.     MPEG LA, LLC is a firm based in Colorado that licenses patent pools that

 7 cover essential patents necessary for use in various video codec standards. MPEG LA is
 8 not related to the Moving Pictures Experts Group.
 9          43.   MPEG LA was initially founded in 1996 by several international companies

10 that owned patents necessary to practice the MPEG-2 video standard in order to pool those
11 patents under a single entity for purposes of granting pooled licenses to those patents and
12 to generate patent royalties.
13       44.     Since that time, MPEG LA has asserted that multiple video standards,

14 including H.264, require a license to its pooled patents, and hundreds of companies have
15 obtained licenses from MPEG LA for the rights to the H.264 patent pool.
16          45.   For many years Google refused to obtain a license from MPEG LA to cover

17 its implementations of the H.264 standard despite multiple requests from MPEG LA that
18 Google required a license.
19          46.   Thus, the H.264 standard presented Google with two problems – (1) it did not

20 want to take a license for the technology and pay royalties to MPEG LA; and (2) even if it
21 did, the H.264 technology could not compete with leaders in the industry such as Apple.
22 Accordingly, Google sought an alternative to H.264.
23
24                      Google’s Failed Merger with On2 Technologies

25          47.   That alternative was VP8 and then subsequently VP9 and VPX. VP8 is a

26 video compression standard released by a company named On2 Technologies in September
27 2008.
28                                                 8
                             FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT
  Case 3:20-cv-01344-BEN-WVG Document 20 Filed 09/29/20 PageID.469 Page 10 of 27



 1        48.     As of September 2008, MPEG LA had not established a patent pool that

 2 covered the VP8 codec.
 3       49.    In August 2009, Google targeted VP8 as a potential alternative to H.264 and

 4 initiated negotiations to acquire On2.
 5         50.   However, Google’s failed merger attempt with On2 started with problems

 6 that Google still has not cured to this day.
 7       51.    Google’s first attempt to acquire On2, via merger, failed as it only offered

 8 $106.5 million of Google stock and the shareholders voted against the deal. In February
 9 2010, Google seemed to complete the acquisition of On2 wherein it appeared that Google
10 had obtained On2’s valuable video ecosystem technology, coding and patents for $133.9
11 million – approximately 10% of its value at the time.
12        52.     Several class action lawsuits that alleged breaches of fiduciary duty of care

13 and loyalty were filed against Google, On2 and their directors and officers in response to
14 the merger. The lawsuits alleged that On2’s directors and officers, including those now
15 holding top level executive positions at Google, including Matthew Frost and Timothy
16 Reusing, aided and abetted, and with the help of Google, breached their fiduciary duties of
17 care and loyalty to the On2 shareholders in connection with the merger.
18       53.    The merger left the On2 shareholders empty-handed and resulted in a

19 technological and financial windfall for Google and for executives such as Frost and
20 Reusing.
21        54.     Sundar Pichai, who was then the Vice President of Product Management at

22 Google and is now the CEO of Google’s parent, Alphabet, Inc., stated that he “believe[d]
23 On2’s engineering talent and technology will be an incredible asset for us as we work to
24 improve this platform.” However, the On2 merger was only valued at approximately
25 $133.9 million which was approximately 10% of its value at that time in 2010.
26        55.     As but one example of the total lack of independence and self-interest

27 surrounding the On2 merger, Matthew Frost, a Director at Google, was a named defendant
28                                                 9
                             FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT
  Case 3:20-cv-01344-BEN-WVG Document 20 Filed 09/29/20 PageID.470 Page 11 of 27



 1 in related securities fraud litigations, and is now Vice President of Communications and
 2 Membership for the Alliance for Open Media (“AOMedia”) which shares all of the
 3 willfully infringed technology of the ‘339 patent, the Vedanti Source Code, the On2
 4 operating system and Sun’s Java source code.
 5         56.    Google was unable to reach a settlement regarding the class actions, because

 6 the court required them to send notice and obtain approval of the Settlement Offer to the
 7 21,000+ shareholders of On2 Technologies, which Google never did.
 8         57.    On September 27, 2010, approximately 226 On2 shareholders filed

 9 objections to the settlement offer because it sought to improperly bind On2 shareholders
10 as out-of-state residents, it was neither fair nor adequate, and it did not provide an
11 opportunity for On2 shareholders to opt out of the proposed settlement offer to bring their
12 own, individual action against On2 and its executives.
13         58.    The court agreed with the objecting shareholders and rejected the settlement

14 offer because it did not provide for an opt-out right for non-New York class members.
15 Consistent with the United States Constitution and a court order, non-New York class
16 members could not be bound by the settlement. Instead of acting to finalize or consummate
17 the proposed settlement, Google appealed the court’s order in October 2012.
18         59.    New York’s Appellate Division affirmed the lower court’s order, and Google

19 appealed to New York’s highest court, the New York Court of Appeals.
20       60.    On May 5, 2016, the New York Court of Appeals affirmed the order and

21 judgment of the Appellate Division without dissent, rejecting the settlement offer because
22 it sought to bind class members with no ties to New York State to a settlement that
23 purported to extinguish its rights to bring an action in damages in another state.
24       61.     Specifically, the New York Court of Appeals held the following:

25         “While the complaint seeks predominately equitable relief, the settlement
           would also release any damage claims relating to the merger by out-of-
26         state class members. The broad release encompassed in the agreement
27         bars the right of those class members to pursue claims not equitable in
           nature, which…are constitutionally protected property rights.
28                                                 10
                             FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT
 Case 3:20-cv-01344-BEN-WVG Document 20 Filed 09/29/20 PageID.471 Page 12 of 27



 1
              Notably, the settlement here…impinges on the right of out-of-state class
 2            members to pursue any and all claims for damages relating to the merger,
 3            not only claims that may be considered identical.”

 4            New York Court of Appeals, May 5, 2016, Dkt. No. 64, at 4, 7.
 5
              62.    Google’s time to file a petition for a writ of certiorari with the United States
 6
     Supreme Court expired in August 2016.
 7
              63.    To this date, Google has not remedied the substantive deficiency of the
 8
     proposed settlement, and Google never achieved final approval of the settlement with the
 9
     Court.
10
              64.    Despite never receiving final approval of the settlement, Google has
11
     nonetheless operated as though the O2 merger was finally approved, much to the extreme
12
     detriment of On2 shareholders. Google’s pretending that the merger with On2 was a
13
     success, when it was not, enabled it to falsely obtain possession of the valuable assets
14
     including the VP8, VP9 and VPX codec and On2’s patents and pending patent applications
15
     covering the VP8 codec.
16
              65.    In May 2010, Google announced that its new WebM video file format would
17
     incorporate the VP8 codec.
18
              66.    YouTube utilized WebM video and encoded its entire portfolio of videos to
19
     WebM. WebM was enabled in Google Android operating system in late 2010.
20
              67.    After the release of WebM/VP8 by Google, however, numerous reviews by
21
     the public concluded that the video quality of WebM/VP8 was significantly weaker than
22
     the quality produced by H.264.
23
              68.    Accordingly, Google began discussions with Plaintiff regarding the
24
     technology disclosed in the ‘339 Patent.
25
26
                Google Copied the Java Platform Source Code to Build Android OS
27
28                                                    11
                                FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT
  Case 3:20-cv-01344-BEN-WVG Document 20 Filed 09/29/20 PageID.472 Page 13 of 27



 1         69.    Looking to further stack its video ecosystem, Google looked to the Java

 2 software platform that was developed by Sun Microsystems and then acquired by Oracle
 3 Corporation.
 4         70.    In 2005, Google negotiated with Sun Microsystems for a license to use the

 5 Java API for its mobile devices, but the parties were unable to reach a deal.
 6       71.    As a result, Google replicated the structure, sequence, and organization of the

 7 overall code for 37 Java API packages, which performs fundamental computing operations
 8 such as mathematical computations, file and string manipulations, and database
 9 connectivity.
10      72.      Indeed, Google chose not to take a license and instead knowingly stole the

11 source code from Oracle’s Java platform and inserted the Java source code lines into its
12 Android operating system.
13         73.    In well-documented court proceedings and documents, Google admitted that

14 its implementation of the Android OS used the same names, organization, and functionality
15 as the Java APIs.
16         74.    Thus, Google developed its Android OS by copying the methods contained

17 in the 37 Java API packages.
18
19                   Google Stole the Technology in Plaintiff’s ‘339 Patent

20         75.    In March 2010, with the understanding that WebM/VP8 was in desperate

21 need of improvement, Alpesh Patel, VSL’s CEO at that time, communicated with Google
22 to discuss taking a license to the ‘339 Patent and/or the possible acquisition of Plaintiff and
23 the ‘339 Patent by Google.
24        76.   In April 2010, Mr. Patel and Megan Smith, Google’s Vice President of New

25 Business Development, executed a non-disclosure agreement (“NDA”) stating that the
26 purpose of seeing Plaintiff’s confidential technology was to pursue a business relationship
27 and only use the disclosed information for the intended purpose.
28                                                  12
                              FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT
  Case 3:20-cv-01344-BEN-WVG Document 20 Filed 09/29/20 PageID.473 Page 14 of 27



 1         77.    During those negotiations, Laura Majerus, one of Google’s in-house counsel,

 2 advised that if Plaintiff’s patent portfolio read on the H.264 video codec, then Google
 3 would seek to buy the technology or acquire VSL.
 4         78.    During the course of the negotiations and pursuant to the NDA, Plaintiff

 5 provided a working VSL codec contained within the Vedanti Source Code, to Google for
 6 testing and analysis and further provided copies of Plaintiff’s patents, patent applications
 7 (including the patent application that lead to the ‘339 Patent), and claim charts comparing
 8 the inventions claimed in the ‘339 Patent to the H.264 standard.
 9         79.    The parties continued to meet over the course of the next eight months.

10 During the course of those meetings, Google requested, and Plaintiff provided, technical
11 guidance to Google regarding the implementation of its technology, the Vedanti Source
12 Code, and the inventions claimed in the ‘339 Patent.
13       80.    By December 2010, after Google had implemented all of Plaintiff's

14 proprietary technology, Defendant arbitrarily terminated discussions after stating that they
15 had no interest in anything presented to that point.
16         81.    However, Google got exactly what it wanted from Plaintiff. Similar to its

17 actions previously when it copied the Java source code directly into its Android Operating
18 System source code, Google copied 200+ lines of the Vedanti Source Code into its VP8
19 encoder source code.
20      82.     In June 2010, Google’s VP8 encoder source code contained 621 lines of

21 source code. By December 2010, Google had taken the Vedanti Source Code and inserted
22 it directly into its VP8 source code, bringing it to a total of 827 lines.
23         83.    A side-by-side comparison of the June 2010 version of Google’s VP8

24 encoder source code on the left and the December 2010 version on right, is below:
25
26
27
28                                                 13
                             FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT
 Case 3:20-cv-01344-BEN-WVG Document 20 Filed 09/29/20 PageID.474 Page 15 of 27



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                             14
                         FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT
 Case 3:20-cv-01344-BEN-WVG Document 20 Filed 09/29/20 PageID.475 Page 16 of 27



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
           84.    On December 16, 2010, Ms. Majerus shipped materials back to Plaintiff that
22
     Plaintiff had provided to Google pursuant to the NDA. Ms. Majerus included a cover letter
23
     that provided an itemized list of documents and other things being returned to Plaintiff
24
     pursuant to the NDA.
25
           85.    Ms. Majerus did not include the claim charts comparing the inventions
26
     claimed in the ‘339 Patent to the H.264 standard.
27
28                                                 15
                             FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT
 Case 3:20-cv-01344-BEN-WVG Document 20 Filed 09/29/20 PageID.476 Page 17 of 27



 1        86.    However, Ms. Majerus did include a collection of twenty-three (23) yellow

 2 Post-It notes written in blue ink as part of the property belonging to VSL.
 3        87.    The Post-It notes included statements that outline Google’s plan to willfully

 4 infringe the ‘339 Patent, which violated the NDA executed by the parties.
 5        88.    The Post-It notes are publicly available and can be found on the internet,

 6 including at the following link - valleywag.gawker.com/source-these-post-its-show-
 7 google-scheming-to-steal-tr-1640358982 – where they have been since September 29,
 8 2014. See Exhibit B, attached hereto. When a Google search for “Vedanti google post-it
 9 notes” is performed, the first hit is the Gawker article. See Exhibit C, attached hereto.
10        89.    Examples of the Post-It notes include the following:

11               a.    Google engineers should be discouraged from “digging deep” and

12               should “close eyes to existing IP”;

13               b.    Google was concerned that its infringement could be considered

14               “recklessness” (the standard applicable to willful infringement);

15               c.    Google has concerns that products in development should be carefully

16               monitored because of potential infringement;

17
18
19
20
21
22
23
24
25
26
27
28                                                 16
                             FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT
 Case 3:20-cv-01344-BEN-WVG Document 20 Filed 09/29/20 PageID.477 Page 18 of 27



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24            d.    Google personnel should “try” to destroy incriminating emails;
25            e.    Google needed to obtain a non-infringement opinion from outside
26            counsel;
27
28                                             17
                         FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT
 Case 3:20-cv-01344-BEN-WVG Document 20 Filed 09/29/20 PageID.478 Page 19 of 27



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
              f.     Google should evaluate the risk of getting sued for infringement if
13
              Google’s infringing products are “money making”; and
14
15
16
17
18
19
20
21
22
23
24
25
26
              g.     Google should consider a “design around” because it is facing a “risk
27
              of litigation.”
28                                               18
                           FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT
 Case 3:20-cv-01344-BEN-WVG Document 20 Filed 09/29/20 PageID.479 Page 20 of 27



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
           90.    Clearly, when it came to deciding on a course of action with regard to dealing
14
     with infringing patented technology, Google’s first choice was to infringe the patent; its
15
     second choice was to invalidate the patent; its third choice was to design around the patent;
16
     and then and only then would Google seek to take a license to the patented technology.
17
           91.    But Google has been able to invalidate patents at an alarming rate before the
18
     USPTO and the PTAB with the former Chief Patent Officer and creator of its Patent
19
     Program from Google’s inception, Michelle Kwok Lee, serving as Secretary of Commerce
20
     for Intellectual Property and Director of the United States Patent and Trademark Office
21
     from 2013 to 2017.
22
           92.    Consistent with this playbook, Google immediately implemented its patent
23
     infringement plan as it began to incorporate Plaintiff’s patented technology into
24
     WebM/VP8 and VP9 soon after it initiated negotiations with Plaintiff and received
25
     Plaintiff’s confidential information regarding its technology.
26
27
28                                                  19
                              FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT
 Case 3:20-cv-01344-BEN-WVG Document 20 Filed 09/29/20 PageID.480 Page 21 of 27



 1        93.     Subsequent to meeting with Plaintiff, Google and On2 either amended a

 2 number of their pending patent applications to incorporate various claims of the ‘339 Patent
 3 or filed for new patents which incorporated various claims of the ‘339 Patent, without
 4 disclosing to the United States Patent and Trademark Office the ‘339 Patent or its
 5 underlying application as prior art or Ms. Nash or Mr. Krichevsky as prior inventors.
 6        94.     In addition, Google has incorporated the technology from the ‘339 Patent into

 7 many of its subsequently-filed patent applications. Two examples include U.S. Patent Nos.
 8 8,320,445 and 8,693,547, as shown below:
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                 20
                             FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT
  Case 3:20-cv-01344-BEN-WVG Document 20 Filed 09/29/20 PageID.481 Page 22 of 27



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14        95.    Nonetheless, Defendant’s incorporation of claims of the ‘339 Patent into their

15 patent applications and patents constitute tacit admissions of Defendant’s infringement of
16 the ‘339 Patent.
17
18                               The Accused Instrumentalities

19        96.    As detailed above, Defendant is engaged in the business of developing, using,

20 and selling a variety of video computer programs, including those commonly referred to as
21 the VP8, VP9, VPX, H.264, and WebM video codecs (collectively the “Accused Codec
22 Instrumentalities”). Defendant embedded these Accused Codec Instrumentalities in other
23 products that Defendant makes, uses, and sells, including in this District, such as the
24 Android operating system used in many mobile phones and tablet computers (collectively
25 “the Accused Android Instrumentalities”).
          97.    Defendant uses these Accused Codec Instrumentalities to deliver video
26
27 content from Defendant’s websites and products such as VP8, VP9, VPX, WebM,
28                                                 21
                             FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT
  Case 3:20-cv-01344-BEN-WVG Document 20 Filed 09/29/20 PageID.482 Page 23 of 27



 1 YouTube.com, the YouTube application, Google Adsense, Google Play, Google TV,
 2 Chromebook, Google Drive, Google Chromecast, Google Play-per-view, Google Glasses,
 3 Google +, Google’s Simplify, Google Maps and Google Earth (collectively the “Accused
 4 Website and Product Instrumentalities”).
 5         98.    Defendant distributes software such as the Chrome web browser that

 6 implements the Accused Codec Instrumentalities (collectively the “Accused Software
 7 Instrumentalities”).
 8         99.    Collectively, the Accused Codec Instrumentalities, the Accused Android

 9 Instrumentalities, the Accused Website and Product Instrumentalities, and the Accused
10 Software Instrumentalities comprise the “Accused Instrumentalities.”
11
12                                             COUNT I

13                              (Infringement of the ‘339 Patent)

14
           100.   Plaintiff realleges and incorporates by reference the allegations contained in
15
     all paragraphs of this Complaint above as though fully set forth herein.
16
           101.   Defendant has been and now is directly infringing one or more claims of the
17
     ‘339 Patent by making, importing, using (including use for testing purposes), offering for
18
     sale, and/or selling the patented inventions, including but not limited to the Accused
19
     Instrumentalities.
20
           102.   Defendant has been and/or now is indirectly infringing one or more claims of
21
     the ‘339 Patent by inducing customers, consumers, and end users to use the Accused
22
     Instrumentalities to directly infringe one or more claims of the ‘339 Patent in violation of
23
     35 U.S.C. § 271(b).
24
           103.   Specifically, the Accused Instrumentalities infringe at least six claims of the
25
     ‘339 Patent as indicated in the attached claim chart, Exhibit C, which is incorporated
26
     herein.
27
28                                                  22
                              FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT
  Case 3:20-cv-01344-BEN-WVG Document 20 Filed 09/29/20 PageID.483 Page 24 of 27



 1        104.    This infringement chart is based on Plaintiff’s current understanding of the

 2 Accused Instrumentalities, which only considers publicly available information. The chart
 3 does not set forth all of Plaintiff’s infringement theories – the Accused Instrumentalities
 4 embody other claims set forth in the ‘339 Patent.
 5      105. Plaintiff reserves the right to amend or supplement its infringement theories

 6 upon more information becoming available through formal discovery and/or this Court
 7 completing its claim construction proceedings. Pursuant to Patent Local Rule 3.1, Plaintiff
 8 will serve a Disclosure of Asserted Claims and Infringement Contentions at the appropriate
 9 time that may alter and/or supplement the infringement chart submitted herewith.
10        106.    Google was informed in 2010 of the pending application that became the ‘339

11 Patent and had actual knowledge of the applicability of the inventions claimed therein to
12 video codecs such as those used in the Accused Instrumentalities.
13        107.    Furthermore, Google has been provided actual notice of the existence of the

14 ‘339 Patent.
15       108. The Post-It notes are unequivocal evidence of Google’s knowledge of the

16 ‘339 Patent and subsequent willful infringement by Defendant.
17       109. Despite having received such notice, Defendant has intended, and continues

18 to intend, to induce patent infringement by customers and end users, and has had
19 knowledge that the inducing acts would cause infringement or, alternatively, has been
20 willfully blind to the possibility that its inducing acts would cause infringement.
21        110. The Accused Instrumentalities comprise the systems claimed in one or more

22 claims of the ‘339 Patent, and when used as described in Defendant’s technical
23 publications, perform the method(s) described and claimed in the ‘339 Patent.
24        111.    Defendant engages in indirect infringement by providing its customers and

25 end users with the infringing Accused Instrumentalities, and/or by providing the Accused
26 Instrumentalities and providing instructions to enable those customers and end users to use
27 the Accused Instrumentalities, each of which constitute the system claimed in one or more
28                                                 23
                             FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT
  Case 3:20-cv-01344-BEN-WVG Document 20 Filed 09/29/20 PageID.484 Page 25 of 27



 1 claims of the ‘339 Patent, and/or to utilize the Accused Instrumentalities so as to practice
 2 the method claimed in one or more claims of the ‘339 Patent.
 3         112.     By way of example, and not as a limitation, Defendant induces such

 4 infringement by at least making its Internet websites available to customers and end users
 5 and providing links and/or other directions on its websites and/or the Internet to instruct
 6 and teach users to use the Accused Instrumentalities in an infringing manner.
 7       113. Defendant engages in such activities knowingly and as early as 2010 have

 8 done so with the knowledge that such activities induce customers and end users to directly
 9 infringe the ‘339 Patent.
10         114.     In addition, or, in the alternative, Defendant engages in such activities

11 knowingly, and as early as 2010, have sold or distributed the Accused Instrumentalities
12 knowing that such Accused Instrumentalities are especially made or adapted for use by
13 their customers and end users in an infringing use of one or more claims of the Accused
14 Instrumentalities.
15         115.     On information and belief, Defendant’s customers and end users configure

16 the Accused Instrumentalities to encode and/or decode digital video as described and
17 claimed in the ‘339 Patent. Thus, Defendant’s customers and end users, by using the
18 Accused Instrumentalities, directly infringe the claimed method(s) of the ‘339 Patent.
19      116. Plaintiff has been damaged by Defendant’s infringing activities and will be

20 irreparably harmed unless those infringing activities are preliminarily and permanently
21 enjoined by this Court. Plaintiff does not have an adequate remedy at law.
22         117.     Google either had actual knowledge of the ‘339 Patent or recklessly

23 disregarded the existence of the ‘339 Patent, so Plaintiff is entitled to damages against
24 Google for indirect infringement for the period prior to the filing of this Complaint to the
25 date of trial.
26
27
28                                                  24
                              FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT
  Case 3:20-cv-01344-BEN-WVG Document 20 Filed 09/29/20 PageID.485 Page 26 of 27



 1                                   REQUEST FOR RELIEF

 2         WHEREFORE, Plaintiff requests the following relief:

 3          (a)   A judgment in favor of Plaintiff that Defendant has directly infringed, and/or

 4 has indirectly infringed by way of inducement, one or more claims of the ‘339 Patent and
 5 that such infringement has been willful;
 6          (b)   A judgment that Plaintiff has been irreparably harmed by the Defendant’s

 7 infringing activities and are likely to continue to be irreparably harmed by Google’s
 8 continued infringement;
 9          (c)   Preliminary and permanent injunctions prohibiting Defendant and its

10 officers, agents, servants, employees, and those persons in active concert or participation
11 with any of them, as well as all successors or assignees of the interests or assets related to
12 the Accused Instrumentalities, from further infringement, direct and indirect, of the ‘339
13 Patent;
14          (d)   A judgment and order requiring Defendant to pay Plaintiff damages adequate

15 to compensate for infringement under 35 U.S.C. §284, which damages may include lost
16 profits but in no event shall be less than a reasonable royalty for the use made of the
17 inventions of the ‘339 Patent, including pre- and post-judgment interest and costs,
18 including expenses and disbursements;
19          (e)   A judgment awarding treble damages to Plaintiff pursuant to 35 U.S.C. § 284,

20 in view of the willful and deliberate nature of the infringement, with interest;
21        (f)    A judgment declaring this to be an exceptional case under 35 U.S.C. § 285

22 and awarding Plaintiff its attorneys’ fees under 17 U.S.C. §505;
23       (g) Pre- and post-judgment interest as permitted by law; and

24          (h)   Any and all such further necessary or proper relief as this Court may deem

25 just.
26
27
28                                                  25
                              FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT
 Case 3:20-cv-01344-BEN-WVG Document 20 Filed 09/29/20 PageID.486 Page 27 of 27



 1                              DEMAND FOR JURY TRIAL

 2        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff hereby

 3 demands a trial by jury of all issues so triable.
 4                                           Respectfully submitted,
                                             LEJEUNE LAW, P.C.
 5
   Dated: September 29, 2020                 By: /s/ Cody R. LeJeune
 6
                                                    Cody R. LeJeune
 7                                                  2801 Camino Del Rio South, Suite 200A
                                                    San Diego, California 92108
 8
                                                    Telephone: (985) 713-4964
 9
10
11                                                  Attorneys for Plaintiff
                                                    VEDANTI LICENSING LIMITED, LLC
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                26
                            FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT
